DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Applicant’s Amendments
This Office action is responsive to the amendment filed on April 23, 2021.
Claims 1-20 are currently pending in the application and are considered in this Office action, with claims 1-6, 10, and 12 amended.
The rejection of claim 2 under 35 U.S.C. § 112(b) has been withdrawn in response to Applicant’s amendments.

Allowable Claims
Claims 1-20 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Lee (KR 10-2014-0014440 A), Li (US 2016/0040344 A1), Jeon (US D667,179 S), Traube (US 3,636,728), and Blake (US 1,999,353), fails to teach or render obvious a laundry treatment apparatus comprising, inter alia, the shaft-fixing unit located below the drum bottom and fixed to the drum bottom by a first fastening unit, the agitator fixed to the drum bottom by a second fastening unit separate from the first fastening unit, wherein a height of the hub is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA GRAF/Examiner, Art Unit 1711